Citation Nr: 1220277	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected pilonidal cyst.  

2.  Entitlement to recognition of the Veteran's son, J.H., as a " helpless child " on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1967 and from June 1967 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Milwaukee, Wisconsin, respectively.  Due to the Veteran's residence, jurisdiction of his appeal remains with the Nashville RO.  In April 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claim for increased nonservice-connected pension due to dependency benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Board observes that the Veteran's Virtual VA claims file indicates that, on April 5, 2012, the Veteran submitted VA Form 21-686c, "Declaration of Status of Dependents" to the RO to add his son and daughter to his nonservice-connected pension benefits.  However, it does not appear that any action has been taken as to that issue.  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran's back claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

At the April 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his wish to withdraw from appellate review his appeal of the claim for recognition of his son, J.H., as a " helpless child " on the basis of permanent incapacity for self-support prior to attaining age 18.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for recognition of the Veteran's son, J.H., as a " helpless child " on the basis of permanent incapacity for self-support prior to attaining age 18 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for recognition of his son, J.H., as a " helpless child " on the basis of permanent incapacity for self-support prior to attaining age 18.  See April 2012 Hearing Transcript (T.) at 15.  Hence, there remains no allegation of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the claim for recognition of the Veteran's son, J.H., as a " helpless child " on the basis of permanent incapacity for self-support prior to attaining age 18 is dismissed.  




(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, another remand is necessary for further evidentiary development for the issue of service connection for a low back disorder, to include as secondary to the service-connected pilonidal cyst.  Pursuant to the Board's August 2010 Remand, the Veteran was provided a VA examination in October 2010, when he was diagnosed with severe osteoarthritis of the lumbar spine.  However, no medical opinion as to the etiology of that diagnosed disability was provided.  Subsequently, a medical opinion was obtained in December 2011.  However, contrary to the Board's Remand directives to obtain medical opinions regarding service connection on both direct and secondary bases, the December 2011 medical professional only opined regarding service connection on a direct basis.  In other words, the medical professional did not provide any opinion as to whether the Veteran has a low back disorder that is either due to or a result of, or is aggravated by, his service-connected pilonidal cyst.

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the current case must be sent back to the AMC to obtain a medical opinion as to whether the Veteran's low back disorder is associated in any way with his service-connected pilonidal cyst.

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Memphis, Tennessee.  Therefore, on remand, any records dated since August 2011 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the issue of entitlement to service connection for a low back disorder, as secondary to the service-connected pilonidal cyst.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent low back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in Memphis, Tennessee since August 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any low back disorder that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected pilonidal cyst.  [If the Veteran is found to have a low back disorder that is aggravated by his service-connected pilonidal cyst, the examiner should quantify the approximate degree of aggravation.]  In answering these questions, the examiner should address the Veteran's lay statements regarding the onset of his symptoms following surgeries for the pilonidal cyst and of a continuity of symptomatology since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal-entitlement to service connection for a low back disorder, to include as secondary to the service-connected pilonidal cyst.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


